Case 2:20-mj-03914-DUTY Document 2 Filed 08/19/20 Pagelof1 Page ID#:17

 

FILED
CLERK, U.S, DISTRICT COURT

 

August 19, 2020
FINDING RE PROBABLE CAUSE CENTRAL DISTRICT OF CALIFORNIA

BY: VM DEPUTY

 

 

 

 

 

 

 

On August 19 , at 15:45p.m.axmux, Task Force Officer Eric Hakala of the
Drug Enforcement Administration telephonically appeared before me
regarding the probable cause arrest of defendant DINEDRA MACK, occurring
on August 18, 2020, at Los Angeles, California.

Having reviewed the officer’s statement of probable cause, a copy of which
is attached hereto, the Court finds that there exists/does not exist
probable cause to arrest the defendant for a violation of Title 21, United
States Code, Section 841 (Possession with Intent to Distribute Controlled

Substances).

/ X / It is ordered that defendant DINEDRA MACK

be held to answer for proceedings under Federal Rule of Criminal Procedure

5 / ¥& on August 20, 2020

 

/ / It is ordered that defendant DINEDRA MACK

be discharged from custody on this charge forthwith.

DATED: A 1p, at 15:45p-M&XXXAXRX

 

UNITED STATES MAGISTRATE JUDGE
MICHAEL R. WILNER
